Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a non-final rejection. Claims 1-5, 7-13, and 15-18 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/26/2022 has been entered.
 
Status of Claims 
Applicant’s amendment date 04/26/2022, amending claim 1, 13, and 17. Cancelling claim 6. 

	
Response to Amendment
The previously pending rejection under 35 USC 101, will be maintained. The 101 rejection is updated in light of the amendments. 

	
	The previously pending rejection under 35 USC 103, will be maintained. The 103 rejection is updated in light of the amendments. 

Response to Argument
Applicant’s argument received on date 04/26/2021 have been fully considered, but they are not persuasive, moreover, any new ground of rejection have been necessitated by applicant’s amendments to the claims. the art rejection has been updated to address these amendment. 
Response to Arguments under 35 USC 103:
Applicant’s arguments are unpersuasive. Applicant’s arguments are geared towards newly added/amended limitations that are considered for the first time in the rejection sections of this office action to which the applicant refer for further clarification. 

Response to Arguments under 35 USC 101: 
Applicant argues (Page 12 of the remarks): 
Therefore, even if the commodity exhibition management method executed by a management server recited in amended claim 1 is still considered to be directed to an abstract idea (which the Applicant disputes, in view of the recitations of the specific functions performed by the server device and the client device), the method recited is integrated into a practical application, which cannot be performed manually by a person in their head or with pen and paper, but instead requires specific electronic components that perform particular recited functions. Similar logic applies to amended independent claims 13 and 17. Therefore, amended claims 1, 13 and 17 are not directed to an abstract area within the meaning of 35 U.S.C. 101, nor are the claims depending therefrom, and the rejections of claims 1-5, 7-13 and 15-18 under 35 U.S.C. 101 should accordingly be withdrawn. Claim 6 is canceled without prejudice.
Examiner respectfully disagrees:
First, Examiner point out that the claims are directed to generating a commodity exhibition task which is commercial or legal interactions (including agreements in the form of contract; legal obligations; advertising, marketing or sales activities or behaviors; business relations) and managing personal behavior under method of organizing human activity grouping of abstract idea. Accordingly, the claims recite an abstract idea.

With regard to step 2A, In prong two of step 2A, an evaluation is made whether a claim recites any additional element, or combination of additional element, that integrate the exception into a practical application of that exception. An “additional element” is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element). The phrase “integration into a practical application” is defined as requiring an additional element or a combination of additional elements in the claim to apply, rely on, or use exception, such that it is more than a drafting effort designed to monopolize the exception. 
The claims recites the additional limitation “a graphics software”, “map”, a code scanning apparatus”, “server”, “an electronic shelf label”, “memory”, “processor”, and “management system” are recited in a high level of generality and recited as performing generic computer functions routinely used in computer applications. Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp. 134 S. Ct, at 2360,110 USPQ2d at 1984 (see MPEP 2106.05(f). All of these additional elements are not significantly more because these, again, are merely the software and/or hardware components used to implement the abstract idea on a general purpose computer. 

The Examiner has therefore determined that the additional elements, or combination of additional elements, do not integrate the abstract idea into a practical application. Accordingly, the claim(s) is/are directed to an abstract idea (step 2A-prong two: NO). 

The Alice framework, step 2B (Part 2 of Mayo) determine if the claim is sufficient to ensure that the claim amounts to “significantly more” than the abstract idea itself. These additional elements recite conventional computer components and conventional functions of: 
Independent claims does not include my limitations amounting to significantly more than the abstract idea, along. The claims includes various elements that are not directed to the abstract idea. These elements include “a graphics software”, “map”, a code scanning apparatus”, “server”, “an electronic shelf label”, “memory”, “processor”, and “management system”.  Examiner asserts that “a graphics software”, “map”, a code scanning apparatus”, “server”, “an electronic shelf label”, “memory”, “processor”, and “management system” are a generic computing element performing generic computing functions. (See MPEP 2106.05(f))

Further, with  data mining (i.e., searching over a network), receiving, processing, storing data, and parsing (i.e. extract, transform data) the courts have recognized the following computer functions as well-understood, routing, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (i.e. “receiving, processing, transmitting, storing data”, etc.) are well-understood, routine, etc. (MPEP 2106.05(d))

Therefore, the claims at issue do not require any nonconventional computer, network, or display components, or even a “non-conventional and non-generic arrangement of know, conventional pieces,” but merely call for performance of the claimed on a set of generic computer components” and display devices. 
	
Claim Objections
Claim 17 is objected to because of the following informalities:  Claim 17 recite “wherein the commodity exhibition task instructs to place a commodity at a placement position in an electronic shelf of the target store” it should be “wherein the commodity exhibition task instructs to place a commodity at a placement position in the electronic shelf of the target store”  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5, 7-13, and 15-18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claims 1-5, 7-13, and 15-18 is directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.

PART I. 2A-PRONG ONE (IDENTIFY THE ABSTRACT IDEAS)
The Alice framework, steps 2A-Prong One (part 1 of Mayo Test), here, the claims are analyzed to determine if the claims are directed to a judicial exception. MPEP 2106.04(a). In determining, whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 2A), and whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong Two of Step 2A). See 2019 Revised Patent Subject Matter Eligibility Guidance (“PEG” 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (Jan. 7, 2019)). 

Independent Claims 1, 13, and 15-16, the claims, when “taken as a whole,” are directed to the abstract idea and substantially recite the limitations: A commodity exhibition management method, the method comprising: acquiring a commodity exhibition of a target store, wherein the commodity exhibition; determining a commodity exhibition information for the target store according to the commodity exhibition map, wherein the commodity exhibition information comprises a layout of shelf in the target store, a placement position of a commodity on the shelf, and an association between the commodity and shelf label; generating a commodity exhibition task based on the commodity exhibition information; generating a commodity exhibition task and the commodity exhibition task to a client of a target store, wherein the commodity exhibition task instructs to place a commodity at a placement position in an shelf of the target store, and wherein at the placement position in the shelf, a shelf label is provided in order to be bound to a commodity placed at the placement position; receiving an information of binding between the commodity and the electronic shelf label in the target store, wherein the binding information is obtained by an identification information of the commodity and an identification information of the shelf label via the client and associating the identification information of the commodity with the identification information of the electronic shelf label; and determining a completion degree of the commodity exhibition task according to a consistency degree between the received binding information and a binding information indicated in the commodity exhibition task. Further, Independent claim 17 recite the limitation:  receive the commodity exhibition task from the management, and the commodity exhibition task by changing information of binding between the commodity and a shelf label associated therewith.

Under step 2A-Prong One (part of Mayo test), here, the claimed invention in claims 1, 13, and 15-17 are directed to non-statutory subject matter because the claims(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.  If a claim limitation covers and commercial or legal interactions (including agreements in the form of contract; legal obligations; advertising, marketing or sales activities or behaviors; business relations) and managing personal behavior, then it falls within the “method of organizing human activity” grouping of abstract idea. Accordingly, the claims recite an abstract idea.

Part I. 2A-PRONG TWO (ADDITIONAL ELEMENTS THAT INTEGRATE THE JUDICIAL EXCEPTION INTO A PRACTICAL APPLICATION)

Under step 2A-Prong two (part 1 of Mayo test), this judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea, “a graphics software”, “map”, a code scanning apparatus”, “server”, “an electronic shelf label”, “memory”, “processor”, “device”, and “management system”. Further, pursuant to the broadest reasonable interpretation, as an ordered combination, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea, and thus, are no more than applying the abstract idea with generic computer components. Those additional elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using computer component, or merely uses a computer as a tool to perform an abstract idea see MPEP 2106.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea with no significantly more elements. 
As a result, examiner asserts that claims 2-5, 7-12, and 18 are similarly directed to the abstract idea. Since these claims are directed to an abstract idea, the office must determine whether the remaining limitation “go significantly more” than describe the abstract idea. 

PART III. DETERMINE WHETHER ANY ELEMENT, OR COMBINATION, AMOUNT TO “SIGNIFICANTLY MORE” THAN THE ABSTRACT IDEA ITSELF
The Alice framework, we turn to step 2B (Part 2 of Mayo) to determine if the claim is sufficient to ensure that the claim amounts to “significantly more” than the abstract idea itself. These additional elements recite conventional computer components and conventional functions of: 
Claims 1, 13, and 15-17 does not include my limitations amounting to significantly more than the abstract idea, along. Claims 1, 13, and 15-17 includes various elements that are not directed to the abstract idea. These elements include “a graphics software”, “map”, a code scanning apparatus”, “server”, “an electronic shelf label”, “memory”, “processor”, “device”, and “management system”
Examiner asserts that a “a graphics software”, “map”, a code scanning apparatus”, “server”, “an electronic shelf label”, “memory”, “processor”, “device”, and “management system” are a generic computing element performing generic computing functions. 

Therefore, the claims at issue do not require any nonconventional computer, network, or display components, or even a “non-conventional and non-generic arrangement of know, conventional pieces,” but merely call for performance of the claimed on a set of generic computer components” and display devices. 

In addition, [00127], of the specifications detail any combination of a generic computer system program to perform the method. Generically recited computer elements do not add a meaningful limitation to the abstract idea because the Alice decision noted that generic structures that merely apply abstract ideas are not significantly more than the abstract ideas.

The computing elements with a computing device is recited at high level of generality (e.g. a generic device performing a generic computer function of processing data). Thus, this step is no more than mere instructions to apply the exception on a generic computer. In addition, using a processor to process data has been well-understood routing, conventional activity in the industry for many years. 

Generic computer features, such as system or storage, do not amount to significantly more than the abstract idea. These limitations merely describe implementation for the invention using elements of a general-purpose system, which is not sufficient to amount to significantly more. See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am. Inc., 793 F .3d 1306, 1334, 115 USPQ2d 1681, 1791 (Federal Circuit 2015). 
Claims 2-5, 7-12, and 18 are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to independent claims 1, 13, and 15-17. 

The dependent claims further limit the abstract idea without adding significantly more. Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. 

Further, Examiner notes that the addition limitations, when considered as an ordered combination, add nothing that is not already present when looking at the additional elements individually.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-13, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Adato et al. US 2020/0019754 (hereinafter Adato) in view of Dai Jiajie CN 111144964 (hereinafter Jiajie). 
Regarding Claim 1: 
A commodity exhibition management method executed by a management server, the method comprising: 
acquiring a commodity exhibition map of a target store, wherein the commodity exhibition map is an interactive graph drawn by using a graphics software; determining a commodity exhibition information for the target store according to the commodity exhibition map, wherein the commodity exhibition information comprises a layout of an electronic shelf in the target store, a placement position of a commodity on the electronic shelf, and an association between the commodity and an electronic shelf label; generating a commodity exhibition task based on the commodity exhibition information; (Adato fig. 36 [0231], “showing a map of the specific retail store 105 with real-time indications of selected in-store execution events that require attention, and a third display area 1126 for showing a list of the selected in-store execution events that require attention … showing a list of notification or text message indicating selected in-store execution events that require attention …. Specific aisle with the in-store execution event”. Adato [0265], “an indication of the floor (e.g., 2nd floor), an address, a position coordinate, a coordinate of latitude and longitude, and/or an area on map”. Adato [0499], “the map may also include a determined route from the location of the misplaced product to its correct display location”. Adato [0583], “a store map, a planogram, labels or shelves, or other identifiers may be used to determine an area of a store to be analyzed”. Adato [0631], “the location may include a description of a location, a map depicting a location, directions leading one to a particular location, or any other information that may facilitate navigation of a human or robotic system to the system”. Also, see [0293], [0474] )
transmitting the commodity exhibition task to a client of a target store, wherein the commodity exhibition task instructs to place a commodity at a placement position in the electronic shelf (Adato [0398], “include any label of any shape … electronically displayed”.) of the target store, (Adato [02017], “triggering the acquisition to determine reorganizing, or other intervention is required, e.g. to improve planogram compliance …. In response to the identified change, trigger a product-related task for an employee of the retail store”. Adato [0231], “a list of notifications or text messages indicating selected in-store execution events that require attention”. Adato [0701], “automatically compared and/or analyzed to generate performance indicators and/or placement recommendation”. Also, see [0230], [0383], [0464], [0691], and [0768]) and wherein at the placement position in the electronic shelf, [[an electronic shelf]] label is provided in order to be bound to a commodity placed at the placement position;  (Adato Fig. 11 [0402], “system 100 may determine that product 2334 is associated with price label E2*. Adato [0766], “determine the locations may bolster sales volume. The provided systems and methods described may compare planogram compliance across one or more retails stores”.)
receiving an information of binding between the commodity and the electronic shelf label in the target store transmitted by [[the client]], wherein the binding information is obtained by reading an identification information of the commodity and an identification information of the electronic shelf label via a code scanning apparatus in [[the client]] and associating the read identification information of the commodity with the read identification information of the electronic shelf label [[via the client]]; and (Adato [0213], “detection of different products and their relative locations on a shelf may aid in determining whether a product homogeneity value, ratio, etc. has been achieved”. Adato [0329], “user input to assist in identifying or recognizing the product … user select an alternative product type …. The user may enter a product identification number or code (e.g., a stock keeping unit). Such information supplied by the user may be entered via keypad, etc. or may automatically entered (e.g., by scanning a QR code, etc,)”. Adato [0369], “by identifying a barcode on the label and using the identified barcode in the identification of the type of the product”. Adato [0693], “monitor the execution of the tasks by analyzing images of the shelves. Optionally, the system may rank employees based on their performance, and/or assign tasks based on employees past performance”. Adato [0784], “determined by monitoring the change in compliance (e.g., a degree of compliance or non-compliance) over time”. Also, see Adato [0474])
determining a completion degree of the commodity exhibition task according to a consistency degree between the received binding information and a binding information indicated in the commodity exhibition task. (Adato [0671], “service-related conditions associated with the pending tasks, the expected completions times of the pending tasks, current status update information input by the employees during completion of the pending product-related tasks, etc.). the at least one processor may then assign new product related tasks to employees based on an estimate of when those employees will become available after completion of their pending product-related tasks”. Adato [0693], “monitor the execution of the tasks by analyzing images of the shelves. The system may rank employees based on their performance, and/or assign tasks based on employees past performance”. Adato [0703], “monitor events such as removal of a product from shelving unit, restocking of the products on the shelves. Based on or more of the monitored events, … analyzed with an artificial neural network configured to determine first product turnover data”. Also, see [0678], [0679]) but, specifically fails to disclose an electronic shelf label; receiving an information of binding between the commodity and the electronic shelf label in the target store transmitted by the client, wherein the binding information is obtained by reading an identification information of the commodity and an identification information of the electronic shelf label via a code scanning apparatus in the client and associating the read identification information of the commodity with the read identification information of the electronic shelf label via the client; and 
However, Jiajie teaches the following limitation: 
an electronic shelf label; (Jiajie page 7, the terminal device is installed on a shelf corresponding to the bound commodity information set. The terminal device is mounted on the shelf, so that the information of the goods displayed by the terminal device is closer to the goods corresponding commodity nearby”.) 
receiving an information of binding between the commodity and the electronic shelf label in the target store transmitted by the client, wherein the binding information is obtained by reading an identification information of the commodity and an identification information of the electronic shelf label via a code scanning apparatus in the client and associating the read identification information of the commodity with the read identification information of the electronic shelf label via the client; and (Jiajie pages 9-10, ”the server can receive a binding request sent by the client; wherein, the binding request is attached with a terminal identifier and a shelf identifier; and the binding request is used for requesting to bind the terminal identifier and the commodity information set corresponding to the shelf identifier … the client may scan identification information in the form of a two-dimensional code through the camera to obtain a terminal identification …. The two-dimensional code may be scanned … Send the terminal identification and the shelf identification to the server, so that the server binds the commodity information sets of the terminal identification and the shelf identification”.)

It would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify the system of Adato to include the feature of the electronic shelf label, as taught by Jaiajie, on order to allow the system to communicate an information to the electronic shelf label in order to bound to a commodity placement at the placement position. Also, to monitor any changes of information in the target store (Jiajie pages 9-10). 
Regarding Claim 2: 
Adato in view of Jiajie disclose the method according to claim 1, 
Adato further teach wherein the completion degree of the commodity exhibition task comprises at least one of a completion ratio of the commodity exhibition task or a time consumed to complete the commodity exhibition task.   (Adato [0671], “service-related conditions associated with the pending tasks, the expected completions times of the pending tasks, current status update information input by the employees during completion of the pending product-related tasks, etc.). the at least one processor may then assign new product related tasks to employees based on an estimate of when those employees will become available after completion of their pending product-related tasks”. Also, see [0678], [0679])
Regarding Claim 3: 
Adato in view of Jiajie disclose the method according to claim 2,
Adato further teach wherein determining the completion degree of the commodity exhibition task according to a consistency degree between the received binding information and a binding information indicated in the commodity exhibition comprises: 
performing statistics on a ratio of a number of commodities in the commodity exhibition task for which information of binding with [[an electronic]] shelf label has changed within a first specified time period relative to a number of commodities in the commodity exhibition task; (Adato [0570], “information when compiling statistic relating to retail store efficiency, compliance, aesthetics, or other metrics”. Adato [0717], “recommendation may be based on statistics gathered from other retail stores, which may be used to identify configuration associated with higher sales volume and configurations associated with higher sales volume and lower sales volume”)  and determining the ratio as the completion degree of the commodity exhibition task.   (Adato [0671], “service-related conditions associated with the pending tasks, the expected completions times of the pending tasks, current status update information input by the employees during completion of the pending product-related tasks, etc.). the at least one processor may then assign new product related tasks to employees based on an estimate of when those employees will become available after completion of their pending product-related tasks”. Also, see [0678], [0679]) but, specifically fails to disclose an electronic shelf label
However, Jiajie teaches the following limitations: 
information of binding with an electronic shelf label (Jiajie page 7, the terminal device is installed on a shelf corresponding to the bound commodity information set. The terminal device is mounted on the shelf, so that the information of the goods displayed by the terminal device is closer to the goods corresponding commodity nearby”. Jiajie pages 9-10, ”the server can receive a binding request sent by the client; wherein, the binding request is attached with a terminal identifier and a shelf identifier; and the binding request is used for requesting to bind the terminal identifier and the commodity information set corresponding to the shelf identifier … the client may scan identification information in the form of a two-dimensional code through the camera to obtain a terminal identification …. Send the terminal identification and the shelf identification to the server, so that the server binds the commodity information sets of the terminal identification and the shelf identification”.)
It would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify the system of Adato to include the feature of the electronic shelf label, as taught by Jaiajie, on order to allow the system to communicate an information to the electronic shelf label in order to bound to a commodity placement at the placement position. Also, to monitor any changes of information in the target store (Jiajie pages 9-10). 

Regarding Claim 4: 
Adato in view of Jiajie disclose the method according to claim 2, 
Adato further teach wherein determining the completion degree of the commodity according to a consistency degree between the received binding information and a binding information indicated in the commodity exhibition comprises: 24F1200329US-B862.312-0856 
performing statistics on time used to complete the change of information of binding between all commodities in the commodity exhibition task and the [[electronic]] shelf labels; and determining the time used to complete the change of information of binding between all the commodities in the commodity exhibition task and the [[electronic]] shelf labels as the completion degree of the commodity exhibition task.  (Adato [0671], “service-related conditions associated with the pending tasks, the expected completions times of the pending tasks, current status update information input by the employees during completion of the pending product-related tasks, etc.). the at least one processor may then assign new product related tasks to employees based on an estimate of when those employees will become available after completion of their pending product-related tasks”. Adato [0691], “past performance records … monitoring, and performance quality ranking”. Also, see [0474], [0678], and [0679]) but, specifically fails to disclose an electronic shelf label
However, Jiajie teaches the following limitations: 
information of binding with an electronic shelf label (Jiajie page 7, the terminal device is installed on a shelf corresponding to the bound commodity information set. The terminal device is mounted on the shelf, so that the information of the goods displayed by the terminal device is closer to the goods corresponding commodity nearby”. Jiajie pages 9-10, ”the server can receive a binding request sent by the client; wherein, the binding request is attached with a terminal identifier and a shelf identifier; and the binding request is used for requesting to bind the terminal identifier and the commodity information set corresponding to the shelf identifier … the client may scan identification information in the form of a two-dimensional code through the camera to obtain a terminal identification …. Send the terminal identification and the shelf identification to the server, so that the server binds the commodity information sets of the terminal identification and the shelf identification”.)
It would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify the system of Adato to include the feature of the electronic shelf label, as taught by Jaiajie, on order to allow the system to communicate an information to the electronic shelf label in order to bound to a commodity placement at the placement position. Also, to monitor any changes of information in the target store (Jiajie pages 9-10). 

Regarding Claim 5: 
Adato in view of Jiajie disclose the method according to claim 1, 
Adato further teach wherein determining a completion degree of the commodity exhibition task according to a consistency degree between the received binding information and a binding information indicated in the commodity exhibition comprises: 
Determining the completion degree of the commodity exhibition task according to a change of a number of bindings between commodities in the commodity exhibition task and [[electronic]] shelf labels in the target store.  (Adato [0213], “detection of different products and their relative locations on a shelf may aid in determining whether a product homogeneity value, ratio, etc. has been achieved”. Adato [0693], “monitor the execution of the tasks by analyzing images of the shelves. Optionally, the system may rank employees based on their performance, and/or assign tasks based on employees past performance”. Adato [0784], “determined by monitoring the change in compliance (e.g., a degree of compliance or non-compliance) over time”. Also, see Adato [0474]) but, specifically fails to disclose an electronic shelf label
However, Jiajie teaches the following limitations: 
information of binding with an electronic shelf label (Jiajie page 7, the terminal device is installed on a shelf corresponding to the bound commodity information set. The terminal device is mounted on the shelf, so that the information of the goods displayed by the terminal device is closer to the goods corresponding commodity nearby”. Jiajie pages 9-10, ”the server can receive a binding request sent by the client; wherein, the binding request is attached with a terminal identifier and a shelf identifier; and the binding request is used for requesting to bind the terminal identifier and the commodity information set corresponding to the shelf identifier … the client may scan identification information in the form of a two-dimensional code through the camera to obtain a terminal identification …. Send the terminal identification and the shelf identification to the server, so that the server binds the commodity information sets of the terminal identification and the shelf identification”.)
It would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify the system of Adato to include the feature of the electronic shelf label, as taught by Jaiajie, on order to allow the system to communicate an information to the electronic shelf label in order to bound to a commodity placement at the placement position. Also, to monitor any changes of information in the target store (Jiajie pages 9-10). 
Regarding Claim 6: (Cancelled) 
Regarding Claim 7: 
Adato in view of Jiajie disclose the method according to claim 1, 
Adato further teach wherein the management server comprises a main management server and a branch management server, and generating a commodity exhibition task and transmitting the commodity exhibition task to the target store comprises: 25F1200329US-B862.312-0856 
generating, by the main management server, the commodity exhibition task and transmitting the commodity exhibition task to the branch management server, and receiving, by the branch management server, the commodity exhibition task and transmitting the commodity exhibition task to at least one client in the target store.  (Adato [0120], “system 100 may enable a supply of information based on analysis of captured images to a market research entity 110 and to different suppliers 115 of the identified products in retail stores 105 (for example, supplier 115A, supplier 115B, and supplier 115c)”. Adato [0127], “output device 145C may present to a manager of retail store 105a user-notification that may include information about a correct display location …… output device 145D may present to user 120 an updated list of products”.)  
Regarding Claim 8: 
Adato in view of Jiajie disclose the method according to claim 1, 
Adato further teach wherein there are at least two target stores, and the method further comprises: 
ranking completion degrees of the commodity exhibition tasks executed by the at least two target stores; and transmitting a result of the ranking to all the target stores.   (Adato [0478], “compare and/or rank the first and second level of urgency”. Adato [0486], “prioritize the task to return the most urgent misplace product”.  Adato [0605], “the ranking may be provided as a list …. Ranking may comprise data and representations of each retail store’s compliance, displayed, for example, as a percentage or unit of measure”. Adato [0625], “rank retail store or group of retail stores”. Adato [0787], “prioritizing action …. Determine actions to enhance product placement in the retail store”. Also, see [0604], and [0711].) 
Regarding Claim 9: 
Adato in view of Jiajie disclose the method according to claim 1, 
Adato further teach wherein there are a plurality of commodity exhibition tasks, and the method further comprises: 
acquiring a sales situation of a specified commodity commonly contained in the plurality of commodity exhibition tasks within a second specified time period after the plurality of commodity exhibition tasks are executed; determining a placement position where the sales situation meets a preset condition as a specified placement position of the specified commodity; and (Adato [0708-0709], “performance indicator may include information about the percentage of product sales for a product category or a single product from first shelving unit 3603 as compared to second shelving unit 3605. Such information may enable the at least one processor to determine, among other things, which of the location is more effective in generating sales of the selected product types … over various time periods, such as day, week, month, and the like …. Certain operating hours of a day for retail store 3601 over similar periods of time”. Also, see [0711-0712]) 
setting the specified placement position as the placement position of the specified commodity. (Adato [0716-0717], “determine product turnover data and associated performance indicator … may provide a recommendation to increase the overall sales of a single product type by changing a display parameter associated with at least one of the first shelving unit and the second shelving unit …. Shelf placement”.) 
Regarding Claim 10: 
Adato in view of Jiajie disclose the method according to claim 9,
Adato further teach further comprising: determining information of associated commodities to be placed around the specified commodity according to the specified placement position.  (Adato [0658], “product similarity to surrounding products”. Adato [0708], “performance indicator may include information about the percentage of product sales for a product category or a single product from first shelving unit 3603 as compared to second shelving unit 3605. Such information may enable the at least one processor to determine, among other things, which of the location is more effective in generating sales of the selected product types”.) 
Regarding Claim 11: 
Adato in view of Jiajie disclose the method according to claim 1, 
Adato further teach further comprising: 
acquiring information of best-selling commodities in the target store within a third specified time period; and 26F1200329US-B862.312-0856 analyzing the information of the best-selling commodities to acquire high-value shelf information which comprises at least one of positions of electronic shelves where the best-selling commodities are located, placement positions of the best-selling commodities in the electronic shelves, or information of combination of commodities in the electronic shelves where the best-selling commodities are located.  (Adato [0715-0717], “information about such events may be recorded by the system …. Determine product turnover data and associated performance indicators …. Determine sales metrics for a product type (e.g., total sales, rate of sales, etc.) placed on shelving unit 3703 and shelving unit 3705 … generate report or other indicator of which shelving characteristics may be most effective in encouraging sales of a particular product … generating recommendation for increasing product sales”.) 
Regarding Claim 12: 
Adato in view of Jiajie disclose the method according to claim 1, 
Adato further teach further comprising: 
assigning an execution level to the commodity exhibition task according to an importance degree of the commodity exhibition task, wherein the execution level comprises one of at least first and second levels, a commodity exhibition task at the first level is a task which must be completed, and a commodity exhibition task at the second level is a task which is optionally completed.  (Adato [0478], “compare and/or rank the first and second level of urgency”. Adato [0486], “prioritize the task to return the most urgent misplace product”.  Adato [0605], “the ranking may be provided as a list …. Ranking may comprise data and representations of each retail store’s compliance, displayed, for example, as a percentage or unit of measure”. Adato [0625], “rank retail store or group of retail stores”. Adato [0787], “prioritizing action …. Determine actions to enhance product placement in the retail store”. Also, see [0604], and [0711].)
Regarding Claim 13: 
 A commodity exhibition management method executed by a client of a target store, the method comprising: 
receiving a commodity exhibition task transmitted by a management server, wherein the commodity exhibition task instructs to place a commodity at a placement position in an electronic shelf (Adato [0398], “include any label of any shape … electronically displayed”.) of the target store, (Adato [02017], “triggering the acquisition to determine reorganizing, or other intervention is required, e.g. to improve planogram compliance …. In response to the identified change, trigger a product-related task for an employee of the retail store”. Adato [0231], “a list of notifications or text messages indicating selected in-store execution events that require attention”. Adato [0701], “automatically compared and/or analyzed to generate performance indicators and/or placement recommendation”. Also, see [0230], [0383], [0464], [0691], and [0768]) and at the placement position in the electronic shelf, [[an electronic]] shelf label is provided in order to be bound to a commodity placed at the placement position; (Adato Fig. 11 [0402], “system 100 may determine that product 2334 is associated with price label E2*. Adato [0766], “determine the locations may bolster sales volume. The provided systems and methods described may compare planogram compliance across one or more retails stores”.) 
extracting a commodity exhibition instruction from the received commodity exhibition task, wherein the commodity exhibition instruction comprises a layout of the electronic shelf of the target store, placement position of the commodity on the electronic shelf, and association between the commodity and [[electronic]] shelf label; providing a user with the commodity exhibition instruction, so that the user places the commodity at the placement position on the electronic shelf, based on a commodity exhibition information contained in a commodity exhibition map for the target store, according to the commodity exhibition instruction, wherein the commodity exhibition map is an interactive graph drawn by using a graphics software, and the commodity exhibition information comprises a layout of the electronic shelf in the target store, a placement position of a commodity on the electronic shelf, and an association between the commodity and an electronic shelf label; and First Named Inventor: Xu JiApplication No.: 17/012,888 -7- (Adato [0231], “showing a map of the specific retail store 105 with real-time indications of selected in-store execution events that require attention, and a third display area 1126 for showing a list of the selected in-store execution events that require attention … showing a list of notification or text message indicating selected in-store execution events that require attention …. Specific aisle with the in-store execution event”. Adato [0265], “an indication of the floor (e.g., 2nd floor), an address, a position coordinate, a coordinate of latitude and longitude, and/or an area on map”. Adato [0499], “the map may also include a determined route from the location of the misplaced product to its correct display location”. Adato [0583], “a store map, a planogram, labels or shelves, or other identifiers may be used to determine an area of a store to be analyzed”. Adato [0631], “the location may include a description of a location, a map depicting a location, directions leading one to a particular location, or any other information that may facilitate navigation of a human or robotic system to the system”. Also, see [0293], [0474] )

reading an identification information of the commodity and an identification information of the electronic shelf label and associating the read identification information of the commodity with the read identification information of the electronic shelf label in response to the user's placement of the commodity, so as to obtain a binding information, and transmitting the binding information to the management server (Adato [0213], “detection of different products and their relative locations on a shelf may aid in determining whether a product homogeneity value, ratio, etc. has been achieved”. Adato [0329], “user input to assist in identifying or recognizing the product … user select an alternative product type”. Adato [0693], “monitor the execution of the tasks by analyzing images of the shelves. Optionally, the system may rank employees based on their performance, and/or assign tasks based on employees past performance”. Adato [0784], “determined by monitoring the change in compliance (e.g., a degree of compliance or non-compliance) over time”. Adato [0671], “service-related conditions associated with the pending tasks, the expected completions times of the pending tasks, current status update information input by the employees during completion of the pending product-related tasks, etc.). the at least one processor may then assign new product related tasks to employees based on an estimate of when those employees will become available after completion of their pending product-related tasks”. Also, see [0678], [0679]) but, specifically fails to disclose an electronic shelf label
However, Jiajie teaches the following limitations: 
an electronic shelf label is provided in order to be bound to a commodity placed at the placement position; reading an identification information of the commodity and an identification information of the electronic shelf label and associating the read identification information of the commodity with the read identification information of the electronic shelf label in response to the user's placement of the commodity, so as to obtain a binding information, and transmitting the binding information to the management server (Jiajie page 7, the terminal device is installed on a shelf corresponding to the bound commodity information set. The terminal device is mounted on the shelf, so that the information of the goods displayed by the terminal device is closer to the goods corresponding commodity nearby”. Jiajie pages 9-10, ”the server can receive a binding request sent by the client; wherein, the binding request is attached with a terminal identifier and a shelf identifier; and the binding request is used for requesting to bind the terminal identifier and the commodity information set corresponding to the shelf identifier … the client may scan identification information in the form of a two-dimensional code through the camera to obtain a terminal identification …. Send the terminal identification and the shelf identification to the server, so that the server binds the commodity information sets of the terminal identification and the shelf identification”) 

It would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify the system of Adato to include the feature of the electronic shelf label, as taught by Jaiajie, on order to allow the system to communicate an information to the electronic shelf label in order to bound to a commodity placement at the placement position. Also, to monitor any changes of information in the target store (Jiajie pages 9-10). 
Regarding Claim 14: (Cancelled)
Regarding Claim 15: 
 A management server, comprising a memory and a processor, wherein the memory has stored therein instructions which, when executed by the processor, cause the processor to execute the method according to claim 1.  (Claim 15 is rejected under the same rationale as claim 1)
Regarding Claim 16: 
A client, comprising a memory and a processor, wherein the memory has stored therein instructions which, when executed by the processor, cause the processor to execute the method according to claim 13.  (Claim 16 is rejected under the same rationale as claim 13)
Regarding Claim 17: 
A commodity exhibition management system, comprising: 

a management server configured to acquire a commodity exhibition map of a target store, wherein the commodity exhibition map is an interactive graph drawn by using a graphics software; determine a commodity exhibition information for the target store according to the commodity exhibition map, wherein the commodity exhibition information comprises a layout of an electronic shelf in the target store, a placement position of a commodity on the electronic shelf, and an association between the commodity and an electronic shelf label; generate the commodity exhibition task based on the commodity exhibition information, (Adato [0231], “showing a map of the specific retail store 105 with real-time indications of selected in-store execution events that require attention, and a third display area 1126 for showing a list of the selected in-store execution events that require attention … showing a list of notification or text message indicating selected in-store execution events that require attention …. Specific aisle with the in-store execution event”. Adato [0265], “an indication of the floor (e.g., 2nd floor), an address, a position coordinate, a coordinate of latitude and longitude, and/or an area on map”. Adato [0499], “the map may also include a determined route from the location of the misplaced product to its correct display location”. Adato [0583], “a store map, a planogram, labels or shelves, or other identifiers may be used to determine an area of a store to be analyzed”. Adato [0631], “the location may include a description of a location, a map depicting a location, directions leading one to a particular location, or any other information that may facilitate navigation of a human or robotic system to the system”. Also, see [0293], [0474] ) transmit the commodity exhibition task to a target store, (Adato [02017], “triggering the acquisition to determine reorganizing, or other intervention is required, e.g. to improve planogram compliance …. In response to the identified change, trigger a product-related task for an employee of the retail store”. Adato [0231], “a list of notifications or text messages indicating selected in-store execution events that require attention”. Adato [0701], “automatically compared and/or analyzed to generate performance indicators and/or placement recommendation”. Also, see [0230], [0383], [0464], [0691], and [0768]) wherein the commodity exhibition task instructs to place a commodity at a placement position in an electronic shelf (Adato [0398], “include any label of any shape … electronically displayed”.) of the target store, and wherein at the placement position in the electronic shelf [[an electronic]] shelf label is provided in order to be bound to a commodity placed at the placement position; and (Adato Fig. 11 [0402], “system 100 may determine that product 2334 is associated with price label E2*. Adato [0766], “determine the locations may bolster sales volume. The provided systems and methods described may compare planogram compliance across one or more retails stores”.)
receive an information of binding between the commodity and the electronic shelf label in the target store transmitted by [[the client]], wherein First Named Inventor: Xu JiApplication No.: 17/012,888 -8- the binding information is obtained by reading an identification information of the commodity and an identification information of the electronic shelf label via a code scanning device apparatus the [[client]] and associating the read identification information of the commodity with the read identification information of the electronic shelf label [[via the client]]; and (Adato [0213], “detection of different products and their relative locations on a shelf may aid in determining whether a product homogeneity value, ratio, etc. has been achieved”. Adato [0329], “user input to assist in identifying or recognizing the product … user select an alternative product type …. The user may enter a product identification number or code (e.g., a stock keeping unit). Such information supplied by the user may be entered via keypad, etc. or may automatically entered (e.g., by scanning a QR code, etc,)”. Adato [0369], “by identifying a barcode on the label and using the identified barcode in the identification of the type of the product”. Adato [0693], “monitor the execution of the tasks by analyzing images of the shelves. Optionally, the system may rank employees based on their performance, and/or assign tasks based on employees past performance”. Adato [0784], “determined by monitoring the change in compliance (e.g., a degree of compliance or non-compliance) over time”. Also, see Adato [0474])
determine a completion degree of the commodity exhibition task according to a consistency degree between the received binding information and a binding information indicated in the commodity exhibition task(Adato [0671], “service-related conditions associated with the pending tasks, the expected completions times of the pending tasks, current status update information input by the employees during completion of the pending product-related tasks, etc.). the at least one processor may then assign new product related tasks to employees based on an estimate of when those employees will become available after completion of their pending product-related tasks”. Adato [0693], “monitor the execution of the tasks by analyzing images of the shelves. The system may rank employees based on their performance, and/or assign tasks based on employees past performance”. Adato [0703], “monitor events such as removal of a product from shelving unit, restocking of the products on the shelves. Based on or more of the monitored events, … analyzed with an artificial neural network configured to determine first product turnover data”. Also, see [0678], [0679])
a client located in the target store and in communication with the management server, and configured to receive a commodity exhibition task transmitted by a management server, wherein the commodity exhibition task instructs to place a commodity at a placement position in an electronic shelf (Adato [0398], “include any label of any shape … electronically displayed”.) of the target store, (Adato [02017], “triggering the acquisition to determine reorganizing, or other intervention is required, e.g. to improve planogram compliance …. In response to the identified change, trigger a product-related task for an employee of the retail store”. Adato [0231], “a list of notifications or text messages indicating selected in-store execution events that require attention”. Adato [0701], “automatically compared and/or analyzed to generate performance indicators and/or placement recommendation”. Also, see [0230], [0383], [0464], [0691], and [0768]) and at the placement position in the electronic shelf, [[an electronic]] shelf label is provided in order to be bound to a commodity placed at the placement position; (Adato Fig. 11 [0402], “system 100 may determine that product 2334 is associated with price label E2*. Adato [0766], “determine the locations may bolster sales volume. The provided systems and methods described may compare planogram compliance across one or more retails stores”.)
extract a commodity exhibition instruction from the received commodity exhibition task, wherein the commodity exhibition instruction comprises a layout of the electronic shelf of the target store, placement position of the commodity on the electronic shelf, and association between the commodity and electronic shelf label; provide a user with the commodity exhibition instruction, so that the user places the commodity at the placement position on the electronic shelf, based on the commodity exhibition information contained in the commodity exhibition map for the target store, according to the commodity exhibition instruction; and read an identification information of the commodity and an identification information of the electronic shelf label and associate the read identification information of the commodity with the read identification information of the electronic shelfFirst Named Inventor: Xu JiApplication No.: 17/012,888  label in response to the user's placement of the commodity to obtain a binding information, and transmit the binding information to the management server  (Adato [0231], “showing a map of the specific retail store 105 with real-time indications of selected in-store execution events that require attention, and a third display area 1126 for showing a list of the selected in-store execution events that require attention … showing a list of notification or text message indicating selected in-store execution events that require attention …. Specific aisle with the in-store execution event”. Adato [0265], “an indication of the floor (e.g., 2nd floor), an address, a position coordinate, a coordinate of latitude and longitude, and/or an area on map”. Also, see [0293], [0474]. Adato [0231], “showing a map of the specific retail store 105 with real-time indications of selected in-store execution events that require attention, and a third display area 1126 for showing a list of the selected in-store execution events that require attention … showing a list of notification or text message indicating selected in-store execution events that require attention …. Specific aisle with the in-store execution event”. Adato [0265], “an indication of the floor (e.g., 2nd floor), an address, a position coordinate, a coordinate of latitude and longitude, and/or an area on map”. Also, see [0293], [0474]) but, specifically fails to disclose an electronic shelf label; receive an information of binding between the commodity and the electronic shelf label in the target store transmitted by the client, wherein First Named Inventor: Xu JiApplication No.: 17/012,888 -8- the binding information is obtained by reading an identification information of the commodity and an identification information of the electronic shelf label via a code scanning apparatus the client and associating the read identification information of the commodity with the read identification information of the electronic shelf label via the client; and
However, Jiajie teaches the following limitation: 
an electronic shelf label; (Jiajie page 7, the terminal device is installed on a shelf corresponding to the bound commodity information set. The terminal device is mounted on the shelf, so that the information of the goods displayed by the terminal device is closer to the goods corresponding commodity nearby”.) 
receive an information of binding between the commodity and the electronic shelf label in the target store transmitted by the client, wherein First Named Inventor: Xu JiApplication No.: 17/012,888 -8- the binding information is obtained by reading an identification information of the commodity and an identification information of the electronic shelf label via a code scanning apparatus the client and associating the read identification information of the commodity with the read identification information of the electronic shelf label via the client; and (Jiajie pages 9-10, ”the server can receive a binding request sent by the client; wherein, the binding request is attached with a terminal identifier and a shelf identifier; and the binding request is used for requesting to bind the terminal identifier and the commodity information set corresponding to the shelf identifier … the client may scan identification information in the form of a two-dimensional code through the camera to obtain a terminal identification …. Send the terminal identification and the shelf identification to the server, so that the server binds the commodity information sets of the terminal identification and the shelf identification”.)
It would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify the system of Adato to include the feature of the electronic shelf label, as taught by Jaiajie, on order to allow the system to communicate an information to the electronic shelf label in order to bound to a commodity placement at the placement position. Also, to monitor any changes of information in the target store (Jiajie pages 9-10). 

Regarding Claim 18: 
Adato in view of Jiajie disclose the system according to claim 17, 
Adato further teach further comprising: a sensor located in the electronic shelf of the target store, and configured to acquire sales information of commodities placed in the electronic shelf and feed the sales information back to the management server. (Adato [0228], “determines sales success of different products … refers to data acquired or generated, etc., based on sensor readings and other inputs (such as data from image sensors, audio sensors, pressure sensors, checkout stations, etc.) from retail store 105 received by system 100 within a predefined period of time (such as time periods having durations of less than a second, less than a minute, less than an hour, less than a day, less than a week, etc.)”. Adato [0691], “systems 100, 3300 may further rely on: … checkout information (such as sales and/or returns)”. Adato [0741], “calculated turnover rate of products A, B, and D and the shipment schedule of product C. …. By analyzing sensor readings from detection elements attached to store shelves”.) 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bogolea et al. US 2018/0005035: Method for automatically generating planograms of shelving structures within a store. 
Xu et al. US 2020/0132470: Systems and methods for customized navigation. 
Yasunaga US 2020/0125883: Article recognition apparatus. 
Ichimura et al. US 2020/0090200: Dynamic pricing management system. 
Taira et al. US 2018/0251253: Label generation apparatus and method for generating commodity label indicating commodity display layout. 
Itou et al. US 2017/0278057: Information processing, management system, control method, and program. 
Zaremski et al. US 2017/0177969: Suggestion generation based on data extraction. 
Nobutsugu et al. US 2011/0025461: Electronic shelf label system. 
Subedi US 2020/0125669: Method for classifying and grouping users based on user activities. 
Shen Zhiping WO 2019/201128: Shelf merchandise management system, method, and apparatus, and electronic device. 
Zhou, Chun Hui, et al. "An electronic shelf label system based on WSN." Advanced Materials Research. Vol. 765. Trans Tech Publications Ltd, 2013.
Jones et al. US 2017/0132550: Methods and systems for prioritizing retrieval of products from stock room bins. 
Okabe et al. US 2011/0186633: Electronic shelf level system, commodity price management device, portable terminal device, electronic shelf label device, commodity price management method, commodity price update method, commodify price management program, and commodity price update program. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZEH OBAID whose telephone number is (313)446-4941. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571) 270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMZEH OBAID/Examiner, Art Unit 3623                                                                                                                                                                                                        /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624